Lazer, J.,
dissents and votes to affirm the sentence appealed from, with the following memorandum: The killing in this case took place two days after the defendant received 13 stitches as a result of a fight with his uncle. On the day of the homicide, the defendant saw the uncle speaking to some friends and was consumed by "great fear”. So great a fear, apparently, that it brought on an "emotional trauma”, and, from a distance of approximately five feet he killed the uncle with a shot in the back of the neck with a gun that he "normally carried”.
Indicted for common-law murder, the defendant pleaded to *955manslaughter in the first degree but now complains that the sentence is too heavy. Frankly, I see nothing in the record that provides any basis for the overthrow of the sentencing court’s discretion. The defendant’s claims may have been sufficient to warrant reduction of the charge against him from common-law murder to manslaughter but they provide no warrant for a reduction of the sentence under any standards normally applicable on sentence review (see, People v Suitte, 90 AD2d 80).
Accordingly, I vote to affirm.